 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,Local UnionNo. 347, AFL-CIO (WabashValleyContractorsAssociation)andAssociatedGeneral Contractors of Illinois.Case 14-CB-3006June30, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn January 19, 1976, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding.Thereafter,Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings of the Adminis-trative Law Judge, but, for the reasons set forth be-low, has decided to dismiss the complaint in its en-tirety.Unlike the Administrative Law Judge, we do notthink that the evidence in this case warrants the con-clusion that Respondent violated Section 8(b)(3) ofthe Act when it refused to execute, and be bound by,arecentlynegotiatedmultiemployer/multiunionagreement.Since the mid-1960's, various highway and bridgeconstruction contractorsin Illinoisand the UnitedBrotherhood of Carpenters and Joiners of America(herein Carpenters) have bargained over terms andconditions of employment on a multiemployer/mul-tiunion basis.Most of the substantive terms of theseagreements have been negotiated on a statewide ba-sisbetween the Associated General Contractors ofIllinois(herein AGC), on behalf of employer-mem-bers, and a union committee composed of represen-tativesofvariousCarpenters locals or councilsthroughout the State.Wages and fringe benefits,however, are negotiated on a "district" basis, be-tween the AGC and groups of Carpenters locals andcouncils comprising specific geographic districts cor-responding to administrative districts of the State ofIllinoisDepartment of Transportation.The present dispute involves the 1975 wage andfringe benefit negotiations between the AGC andWabash Valley Contractors Association (herein Em-ployer) and a committee of various Carpenters localsand councils which represent employees working forcontractors on projects in all 14 Illinois countieswithin District 7. As in prior negotiations, the chiefspokesman of the Employer and head of its negotiat-ing committee was Richard Curren. The chairman oftheCarpenters negotiating committee was GeorgeMeyer.' On January 21, 1975, Meyer, as chairman ofthe Carpenters negotiating committee, wrote a lettertoCurren formally requesting opening of negotia-tions for a new 2-year agreement to succeed the 2-year agreement about to expire in April.The first bargaining session was held in Effing-ham, Illinois, on March 13, 1975. At the outset of themeeting, Curren, being aware that one of the District7 Carpenters locals, Respondent Local 347, was un-happy with the wage rate to be proposed by Meyerand wished to seek a separate rate, asked Meyer re-peatedly whether he had the authority to negotiate acontract for the entire District. Meyer assured Cur-ren that he had such authority. Meyer then proposedan hourly wage increase of $1.02 effective April 1,1975, and a 60-cent raise effective April 1, 1976,which would be applicable for all Carpenters localsthroughout District 7, except Respondent CarpentersLocal 347, to which such a wage rate was unaccept-able.Meyer then allowed Clarence Butcher,businessagent of Respondent, and one of the members of theCarpenters negotiating committee, to make a sepa-rate proposal on behalf of Respondent, whereuponButcher demanded that the wage rate for carpentersrepresented by Respondent be tied to the wage ratethen being negotiated between AGC and the Carpen-ters locals comprising neighboring District 5 to thenorth.' Curren immediately rejected Butcher's pro-posal but said he would consider Meyer's.The meeting was then adjourned while Meyer andCurren met in private session in an attempt to reachagreement. When that effort proved unsuccessful, thetwo men reentered the meeting. Butcher then voicedhis displeasure over the closed door private talks andsuggested that there was no further point to his parti-cipation in the multiunion negotiations. Curren andMeyer, however, urged him to come to the futurenegotiatingsessionsin order to "keep negotiationsgoing." The meeting broke up without agreementand a second meeting was scheduled for March 18.Before the March 18 meeting, the Carpenters ne-gotiating committee caucused, at which time Meyerasked for authority to sign a contract. Of the five1The record indicates that Meyer has always been selected as chairmanby the District 7 Carpenters local delegates at a prenegotiation strategymeeting where Carpenters initial bargaining proposals are formulatedWhether,however, Meyer has been clothed with the authority to bind vari-ous District 7 locals at the bargaining table is a matter of dispute and will bediscussed below2Respondent had overlapping jurisdiction in both districts,with the ma-jority of employees it represented working in District 5 Butcher had in-formed Meyer on a number of occasions prior to the 1975 negotiations thathe wanted to negotiate a separate wage package225 NLRB No. 53 UNITED BROTHERHOOD OF CARPENTERS,LOCAL 347415delegates of various locals and councils present, twogave Meyer such authority,' two others gave Meyer alimited authority to execute an agreement as long asitcontained the wage package their respective localswanted; i.e., the 2-year $1.02-plus-60-cent packageproposed at the original meeting. Butcher, however,denied Meyer the authority, telling him instead thathe would have to submit any agreement arrived at tothe membership of his local for approval. The actualMarch 18 negotiation meeting opened with a coun-terproposal by the Employer for a wage package,which Carpenters rejected. Finally, the Employer of-fered to accept Carpenters initial wage proposal of$1.02 plus 60 cents on the condition that such pro-posal be made effective districtwide. Meyer acceptedCurren's offer, whereupon Curren drafted a hand-written "Memorandum of Agreement" embodyingthe understanding of the two parties. After the mem-orandum was passed around among the Employerand Carpenters representatives, without any objec-tions from any of them, it was cosigned by both Cur-ren and Meyer. Later, however, as the negotiatingsession wasbreaking up, Butcher told Curren that asof that moment, as far as Respondent Local 347 wasconcerned, "he didn't have an agreement," since theagreementwas subject to ratification by Respon-dent'smembership. Subsequent thereto Butcherbrought the contract before his membership for rati-fication, whereupon it was unanimously voted down.Butcher subsequently notifed Curren of Respon-dent's rejection of the contract and its refusal to bebound thereby .4The Administrative Law Judge concluded thatRespondent's actions on March 18 and thereafter inrefusing to be bound by the contract executed by theEmployer and the Carpenters negotiating committeeviolated Section 8(b)(3) of the Act. The primary basisfor his conclusion was his finding that Meyer, aschairman of the Carpenters bargaining committee,had authority to enter into a contract with the Em-ployer binding Respondent and other constituentCarpenters locals having territorial jurisdiction inDistrict 7. The Administrative Law Judge relied onbargaining history which showed that Meyer had,since 1967, always acted as Carpenters spokesmanduring negotiations. The fact that Meyer had carriedout such functions without objection by any otherCarpenters delegates, and had executed numerousagreements which had been honored by all District 73Meyer testified to having received,prior to the meeting, powers of attor-ney from three other delegates not at the March 18 meeting,giving himauthority to execute an agreement on behalf of their respective locals orcouncils.° Curren testified, without contradiction, that Butcher threatened to strikeand picket contractors in District7 until theEmployer negotiated a separateagreement with Respondentlocals, gave Curren every reason to believe that Mey-er had the actual and apparent authority to bind allmembers of the multiunion unit.' Furthermore, ifButcher or any other Carpenters delegate did notwant to be bound by Meyer, he should have madethis fact known to Curren. This failure to do so in thecurrent negotiations reinforced Curren's reliance onMeyer's authority. As to whether a ratification re-quirement did indeedexist,the Administrative LawJudge noted a conflict in testimony but credited testi-mony of Meyer that he had authority to sign a con-tract only "if he got for them what their memberswanted." SinceMeyer's negotiation efforts wereguided by the wage demands his bargaining commit-tee had formulated at its prenegotiation caucus, theAdministrative Law Judge reasoned that further rati-fication after a contract embodying such demandshad been agreed to would be unnecessary. As finalproof of Meyer's authority, the Administrative LawJudge cited the failure of Butcher or any other Car-penters representative to object to, or try to "stop,"the execution of the memorandum of agreement byMeyer and Curren, and the absence in the memoran-dum of any reference to the necessity of subsequentratification.While we agree with the Administrative Law JudgethatMeyer's authority to sign an agreement bindingtheDistrict 7 Carpenters localsin general,and Re-spondent in particular, is the keyissueof this case,we do not believe that the preponderance of the evi-dence warrants his conclusion that Meyer indeedpossessed such authority.While the evidence reliedupon by the Administrative Law Judgetends to es-tablishMeyer's authority to speak for and bind con-tractually the local unions throughout District 7,there is other evidence, not considered by the Ad-ministrativeLaw Judge, which depicts Meyer asnothing more than, as Respondent argues,a negotia-tion coordinator who set upmeetingsand led discus-sions.Regarding the all-importantissueof the necessityof ratification, the evidence is anything but clear.While the Administrative Law Judge credited certaintestimony of Meyer which, in his opinion, wouldshow that ratification of the memorandum agree-ment was not necessary, he ignored other testimonyby Meyer to the effect that each local or council hadthe right to submit the agreement to its respectivemembership for ratification; and that District 7would agree to the contract only if a majority of themember locals chose to ratify it. If these were theground rules under which the Carpenters locals oper-5The Administrative Law Judge cited thetestimony of Curren that hewas unaware that various Carpenters delegates insisted on ratification bytheir respective membershipsbefore theywould agreeto be bound by anycontract negotiatedby Meyer 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDated, it could still be argued that Respondent wasbound by what Meyer negotiated for District 7 as allof the other locals agreed to abide by the new agree-ment.However,Respondent adduced testimonyfrom Carpenters International Representative JohnPruittwhich directly contradicted that of Meyer.Pruitt testified that the District 7 ground rules weresuch that any Carpenters local unhappy with the re-sult of the multiunion bargaining could reject thecontract and negotiate its own agreement with Em-ployer. The Administrative Law Judge never made acredibility resolution on this narrow issue. Therefore,Meyer's actual authority to sign an agreement withEmployer on March 18 binding all of the District 7Carpenters locals remains unresolved.Equally clouded is the question of Employer'sawarenessofMeyer's lack of authority. While it istrue that, as Curren testified, Meyer assured him attheMarch 13 meeting that he had sole authority tospeak for and negotiate on behalf of District 7, Cur-ren surely knew of Respondent's unhappiness withMeyer's districtwide wage package, and of its inten-tion to put forth a separate proposal. Meyer himselftestified without contradiction that he told Curren atthe firstnegotiation sessionon March 13 that "Mr.Butcher would not accept our offer and he was goingto present his offer himself." And, as found by theAdministrative Law Judge, Butcher proceeded to dojust that. Furthermore, while Curren testified tobeing ignorant of any union challenge to Meyer's au-thority,Meyer testified, and Curren admitted, over-hearing the proceedings of the Union's prenegotia-tion caucus of March 18 wherein Butcher and otherswere questioning Meyer's power to sign a contract ontheir behalf without first consulting their respectivelocals.'This confusion over whether Curren wasaware of Respondent's desire to strike its own dealoutside the context of multiunion bargaining is bestmanifested in the Administrative Law Judge's Deci-sion itself.While the Administrative Law Judge atone point takes Respondent to task for not fulfillingits "affirmative duty" to notify Curren that it did notwant to be bound by Meyer, he makes the crucialfinding elsewhere in his Decision that "he [Meyer]and Curren knew that Butcher's people were notbound by these negotiations because Butcher wanteda separate deal for his members."'Whethera union isever bound by the results ofmultiunion negotiation depends on the conduct of allthe parties to the negotiation on both sides of thebargaining table.' Given the ambiguous and contra-dictory record of this case, both as to Meyer's actualauthority to enter into multiunion negotiations andbind the member locals, and Respondent's an-nounced intention not to be bound by such negotia-tions,we are not prepared to find that Respondentviolated Section 8(b)(3) when it refused to be boundby the contract negotiated by Meyer. We shall there-fore dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.6While Curren did not payany attention to the details of this conversa-tion, he did hear references to Meyer's inability to sign for all of the unionsand then admitted the union delegates must have had "internal problems "7General Counsel excepts to this finding of the Administrative LawJudge as "inexplicablecounter to the entire thrust of the Administra-tive LawJudge's Decision which is sound in principle"However, given theconsistently outspoken positiontaken byButcher throughout the negotia-tions, we think the AdministrativeLaw Judge's finding has a basis in factIn light of this finding,we find it difficult to attach any significance, asdid the AdministrativeLaw Judge,to the failure of Butcher to "stop" Meyerfrom signing the memorandum of agreement of March 18 Unless Butcherwas undera duty to stop Meyer physically,it is hard to conceive of anythingmore Butcher could have done to make his dissenting views known to Cur-ren8Local Union 525, UnitedAssociationof Journeymen & Apprentices of thePlumbing& Pipefitting Industry (Reynolds Electrical &EngineeringCo, Inc),171NLRB 1607 (1968)DECISIONSTATEMENT OF THE CASEBERNARDJ.SEFF, Administrative Law Judge: This casewas heard before me on October 22, 1975, at St. Louis,Missouri. The charge was filed on June 16, 1975, by theAssociated General Contractors of Illinois, herein calledthe Employer. The complaint, which was issued on August1,1975, alleges that the Respondent Union violated Sec-tion 8(b)(3) of the National Labor Relations Act, asamended.IssuesThe primary issues in this case are (1) whether or not thechairman of the Respondent'sbargaining committee,George Meyer, was without authority to make a bindingcontract; (2) whether the Respondents refused to bargainin violation of Section 8(b)(3) of the Act by the refusal ofone of Respondent's locals, No. 347, to give effect to thecollective-bargaining agreement reached in the bargainingamong the Associated General Contractors of Illinois andthe Carpenters district councils having territorial jurisdic-tion within the Illinois State Division of Highways District7 as the union party to the bargaining.All parties were given full opportunity to participate, tointroduce relevant evidence,to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent. UNITED BROTHERHOOD OF CARPENTERS,LOCAL 347417Upon the entire record in the case, and from my obser-vation of the witnesses and their demeanor,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAt all times material herein, Charging Party and WabashValley Contractors Association, herein sometimes calledWabash, each has been and is a voluntary association ofemployers engaging in the building and construction in-dustry as highway and heavy general contractors and spe-cialty subcontractors duly authorized to do business underthe laws of the State of Illinois.The Charging Party has maintained its principal officeand place of business at 3219 Executive Park Drive,Springfield, Illinois. Charging Party's andWabash's Em-ployer-Members maintain their principal offices and placesof business at different locations in the State of Illinois andadjoining States and are, and have been at all times materi-al herein,engaged in the business of constuctinghighwayand other heavy construction projects.During the past year ending December 31, 1974, the Em-ployer-Members of the Charging Party, in the course andconduct of their business operations aforesaid, purchasedand caused to be transported and delivered to their differ-ent offices and jobsites within the State of Illinois, con-struction materials valued in excess of $100,000, of whichgoods and materials valued in excess of $50,000 were trans-ported and delivered to said offices andjobsites within Illi-nois directly from points outside said State.I find that the Charging Party and Wabash are now, andhave been at all times material herein, employers engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAll carpenter and millwright employees employed by theEmployer-Members of the Charging Party and Wabashwithin the geographical area of Illinois Highway District 7,comprising the counties of Clay, Crawford, Edwards, Eff-ingham, Fayette, Hamilton, Jasper, Jefferson, Lawrence,Marion, Richland, Wabash, Wayne, and White, excludingall other employees, guards and supervisors as defined inthe Act, constitute a unit approprate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.It has been the invariable practice of the parties to holdbargaining sessions when notice has been received from theRespondent to reopen the contract for wages and fringebenefits. At each of the bargaining sessions that have takenplace from 1967 to date, Respondent formulates carpenterwage and fringe demands for its schedule A; at a prelimi-nary meeting of carpenter delegates at which a bargainingcommittee invariably chaired by Meyer is also elected;Meyer contacts the Employer and sets up the first scheduleA bargainingsession atsome mutuallyconvenient timeand place. The two parties then bargain through one ormore bargaining sessions until they reach an agreement onthe schedule A contract, which is then binding on all thecarpenters unions having territorial jurisdiction within Dis-trict 7.After new agreements are reached, the Employer re-ceives copies signed by Meyer. The Associated GeneralContractors has never sought the signatures of individualunions and district councils on these District 7 contracts.The Employer consistently relied on Meyer's apparent andactual authority to bind the multiunion unit as signified bythe course of conduct over almost a decade of time inwhich Meyer chaired and acted as spokesman for the Dis-trict 7 Carpenter Bargaining Committee and signed con-tracts negotiated with the Employer on behalf of all thoseunions without ever having received a challenge to his au-thority to do so.B. The FactsThe instant case arises against the above-described back-ground and the Employer entered 1975 negotiations withtheCarpenters whose bargaining committee was againchaired by Meyer, who had negotiated all previous multi-party contracts on behalf of and binding on CarpentersDistrict 7.It is contended by Clarence Butcher, who was theRespondent's business representative at the time of the1975 negotiations, and one Jim Pruett, business representa-tive from Vandalia and Salem, Illinois, that Mayer was notvoted in as chairman at the commencement of the 1975negotiations. Despite this contention, Butcher did not tellMeyer that he wanted to actively participate in the negotia-tions and raise any protest or take any steps to curtailMeyer's activity or exercise of authority as the negotiatingcommittee chairman. Thus, whether elected each time anew contract was to be bargained or not, Meyer was clear-ly and constantly identified and recognized by everybodyconcerned as the chairman of and spokesman for the Dis-trict 7 Carpenters' bargaining committee.The first negotiating session took place on March 13,1975,1 at the Holiday Inn located in Effingham,Illinois.Present at this meeting for the Employer was Richard Cur-ren, who was the director of labor relations for the contrac-tors, and George Drumm and Ron Shore.The Respondent was represented by a committee con-sisting ofMr. Butcher, Mr. Copple, Mr. Bathe, GeorgeMeyer, and John Pruitt. Curren identified himself as thespokesman for the General Contractors. George Meyerwas the spokesman for and chairman of the union negoti-ating team.At this meeting, Meyer proposed the Respondent's wage1All dates are in 1975 unless otherwise stated 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemand as being a $1.02, effective April 1, 1975, and 60cents effective April 1, 1976. The employer group count-erproposed a uniform wage increase of 70 cents throughoutthe District 7.Meyer rejected this proposal and anothermeeting wasscheduled for March 18. During the course ofthe first meeting, Butcher requested a separate deal for Lo-cal 347, which was to be whatever District 5 (then involvedin separate negotiations) would arrive at. District 5 is thenext districtto the north of District 7.During the course of a colloquy between union counseland Mr. Curren, counsel asked if "Meyer was seeking indi-vidual authority from each of the unions to sign the con-tract-wasn't he, and you heard it?"A. I do not recall hearing that.Q. You do not recall people at the meeting sayingMeyer has no authority to sign the contract or to bindus or to negotiate for us. He is just the chairman, hejust arranges the meetings, he cannot bind us.A. No.Q. Do you know that Meyer called people and sentout letters seeking their authority to bind them?A. No.Q. And you did not hear Jim Pruett say that Meyerhas no authority to bind me.A. No.nQ. Did you hear Butcher say no I will not give youthe authority to sign for me.A. No.Q.We, if we agree, we don't have the authority tosign anything until it is voted on by our members andyou heard them say that didn't you?A. No. Not that I remember. I do not think theydid.Later, in the cross-examination, Curren said: "If Meyersaid that he represented District 7 as he has in previousyears, I had negotiated with him alone for all of District 7.Therehas neverbeen any problem withit sothat wouldhave been all right with me, I would have believed himwhen he said he represented all of District 7."Later on in the cross-examination, Curren testified:Ibelieve there was the resolution because I askedMeyer whether he had authority on behalf of thesepeople to enter into the agreement with me, he said,"Yes" right in front of them and he did as I havetestified before. I did not notice any furor followingthat.My assumption was that they had worked it outalthough they were not all happy about it.In his testimony George Meyer, on direct examination,was asked if he had ever been involved in negotiations withthe AGCof Illinois.A. Yes sir.Q. In what particular highway district.A. Highway District 7.Q. This is your local.A.My local is located in Highway District 7.Q.When did you first become involved in negotia-tions within District 7 between the carpenters and theAGC?A. I guess I negotiated the first contract with themin 1967.Q. How did you happen to get involved?A. I was selected by our local as a member of thenegotiating committeeand they,in turn,sent me as arepresentative to the business agents' meeting prior tothe meeting there with the contractors.Q. This is in 1967?A. Yes.Q. Did anybody else from your local go. Thiswould be to that first meeting among the businessagents.A. Notthat I can recall sir at this time.Q. All right it was 8 years ago. When you got there,to this first meeting this preliminary meeting whichinvolves only union people what happened then onthat occasion?A.Well, the personnel that were there were there inthe same capacity as I was, to represent their localunion. At that time we selected a chairman, whichunfortunately was me.Q. You won.A. I was selected.Q. This was for the chairman of what?A. The negotiating committee to negotiate a con-tract with the AGC and the Wabash Valley Contrac-tors Association.Q.Were other people also on the committee.A. They were.Q. Since then have you been involved in any othernegotiations. If so in what capacity?A. I have. This is only with the AGC.Q. Only with the AGC?A.We negotiated in 1967 to 1971 whenwe had an-othernegotiation session.Q.Were you involved?A. I was chairman of that also.Q. All right. How were youselected inthat year?A. The same way. Each timeIwas selected thatsame way.Q.Did you get involved in the next negotiations?A. I got involved in the next negotiations, the nextone was the same contract with the AGC and WabashValley Contractors Association.Q. And it ran until when?A. It was affective April 1, 1973, to March 31, 1975.Q. In what capacitywereyou involvedin the nego-tiationsin 1971, 1973 and 1975?A. I was selected chairman.Q. Is there any difference in the way you were se-lected in 1967 and in the subsequent years?A. No. Each time we hada meetingprior to ournegotiating session, I offered my resignation and theyrenominated me to this position.Q.Was there any difference in the way you operat-ed as chairman in 1967, 1971, 1973 or 1975?A.When we arrived at solutions as to what our de-mands were from the contractors, I, in turn, notify the UNITED BROTHERHOOD OF CARPENTERS, LOCAL 347419contractors that we wished to terminate the presentcontract and begin negotiations for a new contract.Q. How were these determinations of what the van-ous locals and their representatives and officials want-ed, how did you come to an agreement on that?A.We would all meet prior to the date that we hadto notify the contractor and we would argue it outright around the table and we would come to a conclu-sionof what our demands would be.In sum the testimony of Meyer was to the effect thatlocals authorized him to conclude the contract provided hegot from them what they wanted. According to Meyer,nothing was ever said by representatives of the locals at themeetingswith the contractors that no matter what arrange-ments Meyer could make, it was necessary for the repre-sentative then to go back to their several locals to secureratification of what Meyer was able to get for them. Hisremarks were clear that he knew and Curren knew thatButcher's people were not bound by these negotiations be-cause Butcher wanted a separate deal for his members.There is a conflict in the testimony as to whether ratifi-cation had to be secured from the separate locals. On bal-ance,Iam persuaded that the testimony of Meyer andCurren, which I credit, is logical. Meyer testified withoutrefutation that members of the committee went along withMeyer, "If he got for them what their members wanted."Since this is so itseemsunlikely that after Meyer was suc-cessful the committee members then had to return to theirlocals to secure ratification. In effect, Meyer had preratifi-cation when he was able to get what the locals wanted. Theextentof their demands were hammered out in the privatemeetingsMeyer had with the other members of the com-mittee before meeting with the contractors.In the March18 meetingthe AGC offered and the Car-penters rejected a counterproposal. Meyer said that if noagreementwere reached on the Respondent's offer hewould withdraw the Carpenters original offer and submit anew proposal. The AGC caucused and later returned withan offer to pay the $1.02 and 60 cents for the forthcoming2 years on condition that the rate be districtwide. Currensaid he was going to make a wage proposal for District 7accepting the $1.02 and 60 cents as you proposed providedyou make it uniform throughout the district. Meyer agreedto accept a new contract with districtwide rates on behalfof the Carpenters. Since agreement had been reached withthe Carpenters for a contract to bind everybody in the unit,Curren proceeded to draft a "Memorandum of Agree-ment."This was passed around among the Carpenters rep-resentativesatthebargaining table, includingRe-spondent's business representative and bargaining com-mittee member, Butcher. It was then signed by Meyer andCurren. It is significant to point out that none of theCarpenter's representatives present, including Butcher,tried to stop Meyer from signing the Memorandum ofAgreement which purported to, and in fact did, bind allDistrict 7 carpenters, including Respondent. It should befurther noted that this Memorandum of Agreement con-tained no stipulation suggesting that the agreement embod-ied in the contract, or the contract itself, was in any waycontingent upon subsequent ratification by any or all thelocals or district councils participating in the multipartynegotiations. So far as ratification is concerned, Currencredibly testified that never in his previous experience hadthe question of ratification ever come up, even though hehad participated in negotiations on behalf of the AGC forabout 10 years. In any event, nothing was stated at the timeof the negotiations of March 18, 1975, to the effect thatunless the agreements entered into by Meyer were subse-quently ratified that there would be no binding obligationon the part of the Respondent.Respondent places strong reliance onLocal Union No.525,United Association of Journeymen & Apprentices of thePlumbing and Pipefitting Industry (Reynolds Electical & En-gineering Co.),171 NLRB 1607 (1968), in which the Boardreversed the Trial Examiner's decision, finding the union inthat case in violation of Section 8(b)(3). The facts of theinstant case are not apposite to the case at bar. InPlumbersLocal525, the record shows that Reeco and the respon-dent, as well as other craft unions at the Las Vegas, Ne-vada, missile site, had a history of bargaining on an indi-vidual craft basis for separate craft contracts. That caseturned on the Baord's conclusion that respondent had re-fused to bargain in good faith. There is no such problem inthe instant case. The major question in the case at bar waswhether or not Meyer had authority to bind separate localsof the Carpenters Union.The totality of the course of bargaining between Re-spondent and the Employer shows that for almost 10 yearsMeyer represented the Carpenters, negotiated for them,and entered into a succession of contracts binding the lo-cals to the agreement reached between Curren and Meyer.Meyer had more than apparent authority to enter intobinding contracts for the Carpenters Union. He had actualauthority, and exercised it without his authority beingquestioned. Furthermore, at the point of signing the so-calledMemorandum of Agreement, none of the participat-ing members of the negotiating committee voiced any ob-jection to Meyer's signing on their behalf. It is not disputedthatCurren and Meyer had a longstanding relationshipand took part in the bargaining over a period of almost adecade. If any of the representatives of the separate localsdid not want to be bound by Meyer, they had an affirma-tive duty to so notify Curren. The record shows their assentby their silence at the point of Meyer's signing for them. Itis no argument to contend that there was space at the endof the written contract for their respective signatures. Theyhad not signed any of the previous agreements negotiatedby Meyer. It is also not relevant that at the time Meyer didact for them he was in retirement. A union can be repre-sented by any individual, whether or not he is an activemember of the said union.It is also significant that all the parties covered by the1975 agreement did, in fact, abide by its terms. John Pruitt,general representative of the Carpenters Union, testified asfollows:Q.What would be the benefit then of the contrac-tor negotiating with everybody and find out that hehad a number of non-ratifications?A.Well, in the years we have had this this has neverhappened, in 10 years. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Never happened that somebody would not abideby a contract?A. Had refused to abide by the terms of the agree-ment. I do not think it's happened yet today. I don'tbelieve anyone has refused to abide by the terms ofthe agreement.Q.Would Local 347 go by theterms of the agree-ment?A. I think they would have jobs in their territory.It is clear from the record that Meyer did, in fact, haveactual authority to bind the local unions who participatedin the bargainingsessions. I so find. As a result of this fact,I find that Respondent Union violated Section 8(b)(3) ofthe Act. Since agreement had been reached with the Car-penters for a contract to bind everybody in the unit, Cur-ren proceeded to draft a Memorandum of Agreement. Thiswas passed around among the Carpenter representatives atthe bargaining table. Meyer's action on March 18 was instrict accord with the past practice of the parties.CONCLUSIONS OF LAW1.United Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 347, AFL-CIO, is a labor orga-nizationwithin the meaning of the Act.2.Associated General Contractorsof Illinois is an em-ployer withinthe meaningof Section 2(5) of the Act.3.All carpenter and millwright employees employed bythe Employer-Members of the Charging Party and Wabashwithin the geographical area of Illinois Highway DistrictNo. 7, comprised of the counties of Clay, Crawford, Ed-wards, Effingham, Fayette, Hamilton, Jasper, Jefferson,Lawrence, Marion, Richland, Wabash, Wayne, and White,excluding all other employees, guards and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within themeaning ofSection 9(b) of the Act.4.On March 18, 1975, andat all times material thereaf-ter,Respondent has stated it is not bound by the contractand by so doing violated Section 8(b)(3) of the Act. It shallbe required to notify the Associated General Contractorsof Illinois in writing that it is bound by the contract execu-ted by its representative Meyer.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has stated that it isnot bound by the contracts executed by its agent Meyer, itshall be ordered to notify the Associated General Contrac-tors that it is in fact bound by the contract.[Recommended Order omitted from publication.]